DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2022 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 09/29/2022.  Claims 1-46 are pending in this application and have been considered below.

4.	The claim interpretation under 35 USC 112(f) of claim 45 is acknowledged by the applicant.  Therefore, the claim interpretation under 35 USC 112(f) remains the same.

5.	Applicant’s arguments with respect to claims 1, 23, 45 and 46 have been considered but are moot in view of new ground(s) of rejection because of the amendments.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claim (claim 45) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
8.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (1) “means for performing at least one positioning procedure with at least one transmission-reception point (TRP); and means for transmitting a positioning report for the at least one positioning procedure via first low layer signaling or both the first low layer signaling and second signaling different than the first low layer signaling” in claim 45 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-46 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20210289465) (hereinafter Lee) in view of Lee et al. (US 20200221426) (hereinafter Lee 426).

    PNG
    media_image1.png
    449
    429
    media_image1.png
    Greyscale

	Regarding claims 1, 23, 45 and 46:
As shown in figures 1-24, Lee discloses a user equipment (UE), comprising: 
a memory (230 in figure 19); 
at least one transceiver (235 in figure 19); and 
at least one processor (210 in figure 19) communicatively coupled to the memory (230 in figure 19) and the at least one transceiver (235 in figure 19), the at least one processor (210 in figure 19) configured to: 
perform at least one positioning procedure with at least one transmission-reception point (TRP) (see TRP in figure 14) (figure 14 shows UE performs positioning procedure with TRP.  See steps 1401-1414 in figure 14); and 
transmit, via the at least one transceiver (235 in figure 19), a positioning report for the at least one positioning procedure (figure 14 shows UE transmit position information to TRP.  Par 0285-0287) via first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) (par 0114, 0448).
Lee discloses all of the subject matter as described above except for specifically teaching wherein the first low layer signaling comprises uplink control information (UCI) or one or more medium access control control elements (MAC-CEs).
However, Lee 426 in the same field of endeavor teaches wherein the first low layer signaling comprises uplink control information (UCI) or one or more medium access control control elements (MAC-CEs) (in par 0402 Lee 526 teaches “UE may report the measurement result for the at least one property to the network using RRC message (e.g., a measurement report) or lower layer signaling (e.g., a MAC control element or physical layer signaling)”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use lower layer signaling comprising MAC control element as taught by Lee 426 to modify the signaling of Lee in order to report measurement result to the network (par 0402) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 2 and 24:
Lee further discloses transmitting the positioning report via at least the first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) (par 0114, 0448) comprises transmitting the positioning report via both the first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) (par 0114, 0448) and second signaling (RRC signaling.  See par 0114) different than the first low layer signaling, and the first low layer signaling comprises the UCI (par 0114). 
Lee discloses all of the subject matter as described above except for specifically teaching and the second signaling comprises at least one MAC-CE.
However, Lee 426 in the same field of endeavor teaches and the second signaling comprises at least one MAC-CE (in par 0402 Lee 526 teaches “UE may report the measurement result for the at least one property to the network using RRC message (e.g., a measurement report) or lower layer signaling (e.g., a MAC control element or physical layer signaling)”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use lower layer signaling comprising MAC control element as taught by Lee 426 to modify the signaling of Lee in order to report measurement result to the network (par 0402) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 3 and 25:
Lee further discloses transmitting the positioning report via at least the first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) (par 0114, 0448) and the second signaling (RRC signaling.  See par 0114) comprises transmitting the positioning report via both the first low layer signaling and second signaling different than the first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) (par 0114, 0448) and the second signaling comprises one or more Long-Term Evolution (LTE) positioning protocol (LPP) messages (0184).  
Lee discloses all of the subject matter as described above except for specifically teaching a wherein the first low layer signaling comprises one or more MAC-CEs.
However, Lee 426 in the same field of endeavor teaches wherein the first low layer signaling comprises one or more MAC-CEs (in par 0402 Lee 526 teaches “UE may report the measurement result for the at least one property to the network using RRC message (e.g., a measurement report) or lower layer signaling (e.g., a MAC control element or physical layer signaling)”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use lower layer signaling comprising MAC control element as taught by Lee 426 to modify the signaling of Lee in order to report measurement result to the network (par 0402) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 4 and 26:
Lee further discloses wherein transmitting the positioning report comprises: transmitting the positioning report via one of the first low layer signaling (par 0114, 0448) and the second signaling (RRC signaling.  See par 0114) based on one or more factors (active or inactive states interpreted to be one or more factors.  Par 0117-0120).  

Regarding claims 5 and 27:
Lee further discloses wherein the one or more factors comprise: a signal strength of a primary cell (par 0244, 0388), a payload size of the positioning report, a power headroom value, a UE recommendation, or any combination thereof.  

Regarding claims 6 and 28:
Lee further discloses wherein the signal strength comprises a reference signal received power (RSRP) (par 0159).  

Regarding claims 7 and 29:
Lee further discloses the one or more factors comprise the signal strength of the primary cell (par 0388), and the positioning report is transmitted via the second signaling (RRC signaling) based on the signal strength being below a signal strength threshold (par 0018-0020, 0398) (lower quality threshold shown in table 8 interpreted to be the signal strength being below a signal strength threshold.  See table 8, par 0432-0435).    

Regarding claims 8 and 30:
Lee further discloses wherein the signal strength threshold is based on a type of the at least one positioning procedure (par 0159).  

Regarding claims 9-12 and 31-34:
Lee further discloses wherein the positioning report is transmitted via the first low layer signaling based on the payload size being larger than a payload size threshold (the method of claims 9-12 depend on the method of claim 5.  The method of claim 5, the clearly recites “one or more factors comprise: a signal strength of a primary cell, a payload size of the positioning report, a power headroom value, a UE recommendation, or any combination thereof”.  Due to the “OR” clause in the claim and under broadest reasonable interpretation of the claim, the examiner has given patentable weight to only one of the claimed factors of claim 5 which is “a signal strength of a primary cell”.  Thus, the remaining factors of claim 5 are not given any patentable weight.  The claimed limitations of claims 9-12 are unrelated to the “signal strength of a primary cell”.  Accordingly, the limitations of claims 9-12 do not have any patentable weight under examiner’s broadest reasonable interpretation of claim limitation.  Claims 31-34 have similar issues as in claims 9-12 above).   
Applicants are reminded that MPEP 2111.04 teaches:
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

Regarding claims 13 and 35:
Lee further discloses transmitting the positioning report via both the first low layer signaling and the second signaling comprises transmitting a first portion of the positioning report via the first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) (par 0114, 0448) and a second portion of the positioning report via the second signaling (RRC signaling.  See par 0114, 0018-0020, 0398, 0432-0435).    

Regarding claims 14 and 36:
Lee further discloses transmitting a first set of transmission-reception point (TRP) identifiers in the second portion of the positioning report and a second set of TRP identifiers in the first portion of the positioning report (in par 0438 Lee teaches “In this case, for example, although the measurement report of the UE may include a physical cell ID and/or a global cell ID, it may not be clear whether the value is for the original cell/TRP/BS intended by the BS/server/LMF. To eliminate the ambiguity, for example, the measurement report of the UE may include an indication/identifier indicating whether the measurement result is for a cell/TRP/BS originally intended by the BS/server/LMF (and/or directly configured/indicated by the BS/server/LMF) or for another cell/TRP/BS determined by the UE. For example, the network may distinguish/identify the cell/TRP/BS based on the indication/identifier and use this for UE positioning. In another example, a measurement report corresponding to each TRP may be reported/transmitted at a different resource position. For example, a resource position to which a measurement value for each TRP is mapped may be predetermined for the TRP, and a TRP corresponding to each measurement value may be identified/distinguished by a corresponding resource position”).  

Regarding claims 15 and 37:
Lee further discloses transmitting basic positioning measurements associated with the at least one positioning procedure in the second portion of the positioning report and additional positioning measurements associated with the at least one positioning procedure in the first portion of the positioning report (in par 0438 Lee teaches “In this case, for example, although the measurement report of the UE may include a physical cell ID and/or a global cell ID, it may not be clear whether the value is for the original cell/TRP/BS intended by the BS/server/LMF. To eliminate the ambiguity, for example, the measurement report of the UE may include an indication/identifier indicating whether the measurement result is for a cell/TRP/BS originally intended by the BS/server/LMF (and/or directly configured/indicated by the BS/server/LMF) or for another cell/TRP/BS determined by the UE. For example, the network may distinguish/identify the cell/TRP/BS based on the indication/identifier and use this for UE positioning. In another example, a measurement report corresponding to each TRP may be reported/transmitted at a different resource position. For example, a resource position to which a measurement value for each TRP is mapped may be predetermined for the TRP, and a TRP corresponding to each measurement value may be identified/distinguished by a corresponding resource position”).  

Regarding claims 17 and 39:
Lee further discloses transmitting an identifier of a new TRP associated with the at least one positioning procedure in the second portion of the positioning report and identifiers of one or more positioning reference signal (PRS) resources or PRS resource sets associated with the at least one positioning procedure in the first portion of the positioning report (par 0159, 0192, 0198-0203).  

Regarding claims 18-20 and 40-42:
Lee further discloses transmitting quality metrics for positioning measurements associated with the at least one positioning procedure in the first portion of the positioning report (par 0018-0020, 0398) (see quality threshold in table 8.  See table 8, par 0018-0020, 0398, 0432-0435) or the second portion of the positioning report.  

	Regarding claims 21 and 43:
Lee further discloses transmitting the positioning report via at least the first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) (par 0114, 0448) comprises transmitting the positioning report via both the first low layer signaling (Layer 1(L1) signaling interpreted to be lower layer signaling.  See par 0114) (par 0114, 0448) and second signaling (RRC signaling.  See par 0114) different than the first low layer signaling, and second signaling is a second low layer signaling (par 0114, 0448). 

Regarding claims 22 and 44:
Lee further discloses wherein the at least one positioning procedure comprises a time-difference of arrival (TDOA) positioning procedure (par 0070, 0188), a multi-round-trip-time (multi-RTT) positioning procedure, or an angle-of-departure (AoD) positioning procedure.

Allowable Subject Matter
13.	Claims 16 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Lee does not teach or suggest transmitting coarse positioning measurements associated with the at least one positioning procedure in the second portion of the positioning report and refined positioning measurements associated with the at least one positioning procedure in the first portion of the positioning report.    

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631